DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 an image forming apparatus, comprising: a sheet-feeder module configured to feed sheets into a sheet conveyer path; 5an ink-jet module configured to jet ink droplets onto multiple sheets continuously fed into the sheet conveyer path to form images; and a controller circuitry configured to control the ink-jet module to form a density adjustive image pattern on one of the multiple sheets, 10detect a jam during continuous feeding, and then determine whether or not images, which are to be formed on one or more fed-and-unejected sheets, include the density adjustive image pattern, where the images include the density adjustive image pattern, determine whether or not the unejected sheet, on which the density adjustive image 15pattern is to be formed, has passed through a certain position of the sheet conveyer path, and control the ink-jet module, where the unejected sheet, on which the density adjustive image pattern is to be formed, has not passed through the certain position, to re-form 20images on the unejected sheets, and where the unejected sheet, on which the density adjustive image pattern is to be formed, has passed through the certain position, not to re-form the density adjustive image pattern and to re-form images on rest of the unejected sheets, 25the certain position being a position at which the ink-jet module has completed ink-jetting to form the density adjustive image pattern.

3. 	The Applicant also disclosed substantially the same subject matter in independent claim 5 with a non-transitory computer readable recording medium that stores an image forming 

4.	U.S. Patent application publication number 2018/0059603 to Miyahara disclosed a similar invention in Fig. 3, with a printing apparatus comprising a conveyor for conveying a plurality of medium continuously, and a controller configured to detect during a paper conveyance jam, via a medium position sensor, whether the most downstream paper has passed a predetermined position, in order to update the position from which printing has to be restarted. Unlike in the instant application, Miyahara is silent about “a controller circuitry configured to control the ink-jet module to form a density adjustive image pattern on one of the multiple sheets, and then determine whether or not images, which are to be formed on one or more fed-and-unejected sheets, include the density adjustive image pattern, where the images include the density adjustive image pattern, determine whether or not the unejected sheet, on which the density adjustive image 15pattern is to be formed, has passed through a certain position 

5.	Miyahara is also silent about similar limitations in independent claim 5.

6.	U.S. patent application publication number 2013/0201234 to Sasayama also disclosed a similar invention in Fig. 13 with an image forming apparatus for forming a density measurement test chart on a recording medium continuously conveyed through a conveyance path, and a sensing device for detecting the test pattern at a predetermined position, in order to detect defective nozzles and calculate density non-uniformity correction values and thereby improve image quality. Unlike in the instant application, Sasayama is silent about “a controller circuitry configured to determine whether or not images, which are to be formed on one or more fed-and-unejected sheets, include the density adjustive image pattern, where the images include the density adjustive image pattern, determine whether or not the unejected sheet, on which the density adjustive image 15pattern is to be formed, has passed through a certain position of the sheet conveyer path, and control the ink-jet module, where the unejected sheet, on which the density adjustive image pattern is to be formed, has not passed through the certain position, to re-form 20images on the unejected sheets, and where the unejected sheet, on which the density adjustive image pattern is to be formed, has passed through the certain position, not to re-form the density adjustive image pattern and to re-form images on rest of the unejected sheets”

7.	Sasayama is also silent about similar limitations in independent claim 5.

8.	Japanese Patent application publication number 2005-157015 to Kasahara also disclosed a similar invention in the abstracts, with a printing apparatus comprising a sensor for detecting a position of a jammed sheet on which printing has been performed in order to change the discharge outlet of succeeding sheets and prevent interruption of the print job. Unlike in the instant application, Kasahara is also silent about “a controller circuitry configured to control the ink-jet module to form a density adjustive image pattern on one of the multiple sheets, and then determine whether or not images, which are to be formed on one or more fed-and-unejected sheets, include the density adjustive image pattern, where the images include the density adjustive image pattern, determine whether or not the unejected sheet, on which the density adjustive image 15pattern is to be formed, has passed through a certain position of the sheet conveyer path, and control the ink-jet module, where the unejected sheet, on which the density adjustive image pattern is to be formed, has not passed through the certain position, to re-form 20images on the unejected sheets, and where the unejected sheet, on which the density adjustive image pattern is to be formed, has passed through the certain position, not to re-form the density adjustive image pattern and to re-form images on rest of the unejected sheets”.

9.	Kasahara is also silent about similar limitations in independent claim 5.

10.	The disclosure of the instant application is pertinent because Applicant’s invention prevents unnecessary re-printing of images in a printing apparatus in the occurrence of a jam, and reduces the operating costs of the apparatus.

11.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another 

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YAOVI M AMEH/Primary Examiner, Art Unit 2853